Citation Nr: 1533009	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-27 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left rotator cuff condition.

2.  Entitlement to service connection for a right hamstring condition.

3.  Entitlement to service connection for a disability manifested by vision impairment.

4.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

5.  Entitlement to a rating in excess of 70 percent for major depressive disorder, previously diagnosed as posttraumatic stress disorder.

6.  Entitlement to an effective date earlier than June 18, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to October 1990 and from February 2003 to May 2004.  He also has service in the Army Reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, May 2013, July 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

In the November 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective June 18, 2008.  In the May 2013 rating decision, the RO increased the rating for the psychiatric disability (now characterized as major depressive disorder), to 70 percent disabling, effective May 29, 2012.  Thereafter, in the July 2013 rating decision, the RO granted service connection for a lumbar spine disability and assigned a 10 percent rating, effective May 29, 2012.  Lastly, in the February 2015 rating decision, the RO, in relevant part, denied service connection for a left shoulder disability, a right hamstring disability, a disability manifested by impaired vision and entitlement to a TDIU.

In June 2015, the Veteran and his friend testified before the undersigned at a Board hearing on the issues of entitlement to increased ratings for the Veteran's service-connected lumbar spine disabilities and PTSD.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2015 Board hearing, the Veteran reported that he received VA medical treatment for his service-connected PTSD.  He also stated that he was provided a Vocational Rehabilitation Assessment.  Additionally, a review of the December 2014 VA examination report for the Veteran's lumbar spine disability indicated that he was given steroid injections in the lumbar region in 2014.  The most recent records regarding VA treatment are dated in July 2013.  Outstanding treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

The Veteran also stated that a week prior to the hearing, he fell due to muscle spasms in his back.  However, during the December 2014 VA examination, it was noted that the Veteran did not have muscle spasms.  The Board finds that such symptom indicates a worsening of the Veteran's lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, the December 2014 VA examination report noted pain on range of motion testing.  Although range of motion was normal, the examiner did not report where pain on range of motion testing began.  Thus, an additional VA examination should be provided on remand.  

With regard to the Veteran's claim of entitlement to an effective date earlier than June 18, 2008, for the grant of service connection PTSD, in his substantive appeal (VA Form 9), received in July 2009, he requested a hearing in Washington, D.C.  However, a hearing has not been scheduled for this issue.  Thus, remand is necessary to schedule the Veteran for a Board hearing with regard to this issue.

Lastly, as noted, in the February 2015 rating decision, the RO denied service connection for a left shoulder disability, a right hamstring disability and entitlement to a TDIU.  The Veteran timely submitted a notice of disagreement in March 2015. However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, the issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's lumbar spine disability and PTSD.  

2.  Schedule the Veteran for a VA examination to determine the present severity of his lumbar spine disability. 

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  

The examiner must also specifically discuss whether flare-ups are reported and note whether additional loss of function is associated with the flare-ups- if so; he or she should estimate the degrees of lost motion during such flare-ups. 

Any incapacitating episodes of the lumbar spine requiring physician-prescribed bed rest should be noted, along with their frequency and duration over the past 12 months. Complete neurologic findings should also be included.

3.  Issue a statement of the case on the issues of entitlement to service connection for a left shoulder disability, a right hamstring disability, a disability manifested by impaired vision, and entitlement to a TDIU.

4.  Schedule the Veteran for a Board hearing on the issue of entitlement to an effective date earlier than June 18, 2008 for the grant of service connection for PTSD.  Testimony may be taken on any perfected claims at that time.

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




